Citation Nr: 0628197	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disabilities of the left leg and knee.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

A DD Form 214 of record shows that the veteran served on 
active duty from August to December 1974.  According to his 
representative, he also had additional service from September 
to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the RO.  For the 
reasons set forth below, this appeal is being REMANDED for 
additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) recently held that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), requires, in the context of a 
claim to reopen, that the claimant be provided with notice 
describing the evidence necessary to substantiate the 
elements of service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  Here, that has not been 
done.  Corrective action is therefore required.

The veteran has indicated that he sustained an injury to his 
back and/or legs during service in December 1974, that he was 
seen in "Mental Hygiene," and that he was discharged from 
service as a result of disability.  It has also been 
suggested that he had an additional period of service from 
September to November 1978.  Presently, the record on appeal 
does not contain any in-service treatment records from 
December 1974.  The only DD Form 214 of record provides no 
authority or narrative reason for the veteran's discharge in 
December 1974, and the reported period of service from 
September to November 1978 has not been verified.  These 
matters should be investigated further.

During a Board hearing held in June 2006, the veteran 
testified that he began receiving treatment at the VA Medical 
Center (VAMC) in Chillicothe, Ohio in January 1975.  He also 
testified that he had received treatment at VA facilities in 
Dayton, Ohio and Huntington, West Virginia, and at Scioto 
Memorial Hospital, and documents in the file indicate that he 
received relevant treatment from a Dr. Mynes as well.  
Presently, the claims file contains VA treatment records 
dated from July 1991 to March 1992 and from May 1998 to April 
2005.  However, there are no records from the period prior to 
July 1991, from the period March 1992 to May 1998, or from 
the period after April 2005.  Nor does the file contain any 
clinical records from Scioto Memorial Hospital or Dr. Mynes.  
Additional development is therefore required.  See, e.g., 
38 C.F.R. § 3.159(c), (e) (2005); Bell v. Derwinski, 2 Vet. 
App. 611 (1992)

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a new VCAA notice letter 
relative to the issues on appeal.  With 
respect to his claims to reopen, the letter 
must contain, among other things, notice 
describing the evidence necessary to 
substantiate the elements of service 
connection that were found insufficient in 
the previous denials, as required by Kent.

2.  Ask the veteran to provide releases for 
any relevant records in the possession of 
Scioto Memorial Hospital and Dr. Mynes, and 
from any other private care providers who 
might possess new or additional evidence 
relevant to his claims.  If he does so, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any additional 
evidence received should be associated with 
the claims file.

3.  Make efforts to obtain copies of any and 
all records pertaining to the veteran's 
reported treatment at the VAMC in 
Chillicothe, Ohio for the periods from 
January 1975 to July 1991, from March 1992 to 
May 1998, and after April 2005, including, 
but not limited to, any and all clinical 
records, progress notes, and/or reports of 
hospitalization, whether or not they have 
been archived, following the procedures set 
forth in 38 C.F.R. § 3.159.  If no so such 
records exist for any or all of these 
periods, or if they cannot be located 
(whether in archives or elsewhere) the VAMC 
should be asked to specifically note that 
fact in writing.  The response(s) received, 
and any evidence obtained, should be 
associated with the claims file.

4.  Obtain copies of records pertaining to 
any relevant treatment the veteran has 
received at the VAMC's in Dayton, Ohio and 
Huntington, West Virginia.  The evidence 
obtained should be associated with the claims 
file.

5.  Ask the service department to verify the 
veteran's period of reported service from 
September to November 1978 and to provide a 
copy of his DD Form 214 from that period, if 
available.  The response received should be 
associated with the claims file.

6.  Ask the service department to provide a 
complete copy of the veteran's service 
personnel record for any and all periods of 
service, and to provide as much additional 
information as possible as to reasons and 
authority for the veteran's discharge(s) from 
service.  The materials obtained should be 
associated with the claims file.

7.  Ask the service department to provide a 
copy of any service health records pertaining 
to the veteran that might be still be in the 
possession of the service department, to 
include any and all in-service clinical 
records and records of hospitalization and/or 
psychiatric treatment.  Of particular 
interest (since it has been identified) is 
any report pertaining to treatment for back 
and/or leg injuries in December 1974, and 
reports of any separation examinations that 
may have been conducted.  The search for 
records should encompass an attempt to obtain 
records directly from Fort Polk, Louisiana, 
or from any records depository where records 
from Fort Polk may have been transferred.  
Efforts to obtain the records should continue 
until they are procured, unless it is 
reasonably certain that such records do not 
exist or that further efforts to obtain the 
records would be futile.  The response(s) 
received, and any evidence obtained, should 
be associated with the claims file.

8.  After the above development has been 
completed, take adjudicatory action on the 
claims here at issue.  In any benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).




